ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2018-02-02_JUD_01_CO_04_FR.txt.                                                                                                        105




                             DÉCLARATION DE M. LE JUGE GEVORGIAN

                 [Traduction]

                    Dommages causés à l’environnement — Indemnités punitives ou exemplaires
                 non admises en droit international — Conception holistique des dommages causés
                 à l’environnement — Charge de la preuve — Eléments de preuve du Costa Rica
                 n’emportant pas la conviction — Possibilité d’établir « par une déduction juste et
                 raisonnable » l’étendue des dommages, mais non leur existence même.

                    1. J’ai voté en faveur de l’ensemble des points du dispositif, souscrivant
                 notamment au montant de l’indemnité qu’il est prescrit à la République
                 du Nicaragua de verser à la République du Costa Rica à raison des dom-
                 mages environnementaux qu’elle lui a causés. Toutefois, étant donné que
                 le présent arrêt est le premier dans lequel la Cour se soit prononcée sur
                 l’indemnisation due pour des dommages causés à l’environnement et qu’il
                 aura donc force de précédent, il me semble nécessaire de formuler une
                 mise en garde au sujet de certains aspects du raisonnement de la Cour.
                    2. Il est à mon sens important que, dans son arrêt, la Cour ait, dans le
                 contexte de l’indemnisation due pour les dommages causés à l’environne-
                 ment, rappelé les règles et principes bien établis régissant la responsabilité
                 internationale liée à la commission de faits illicites ainsi que les disposi-
                 tions applicables du droit procédural. Le premier principe est que « l’in-
                 demnisation p[eu]t constituer une forme appropriée de réparation, en
                 particulier dans les cas où la restitution [est] matériellement impossible ou
                 emport[e] une charge trop lourde » 1. Le deuxième est que, « en règle
                 générale, c’est à la partie qui allègue un fait à l’appui de ses prétentions
                 qu’il appartient d’en démontrer l’existence » 2. Le troisième est que « l’ab-
                 sence d’éléments de preuve suffisants quant à l’étendue des dommages
                 matériels n’exclut pas [nécessairement] l’octroi d’une indemnisation pour
                 ces derniers » 3. Enfin, le quatrième est que « [l]’indemnisation ne doit …
                 pas revêtir un caractère punitif ou exemplaire » 4.
                    3. Pour déterminer le montant de l’indemnisation due, la Cour s’est
                 livrée dans le présent arrêt à une « évaluation globale de la dégradation ou
                 perte de biens et services environnementaux avant reconstitution » –– par
                 opposition à une évaluation distincte pour chacune des catégories de biens

                    1 Voir le paragraphe 31 du présent arrêt (renvoyant à l’affaire relative à des Usines de

                 pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I),
                 p. 103‑104, par. 273).
                    2 Voir le paragraphe 33 du présent arrêt (citant Ahmadou Sadio Diallo (République de

                 Guinée c. République démocratique du Congo), indemnisation, arrêt, C.I.J. Recueil 2012 (I),
                 p. 332, par. 15).
                    3 Voir le paragraphe 35 du présent arrêt (renvoyant à ibid., p. 337, par. 33).
                    4 Voir le paragraphe 31 du présent arrêt.



                                                                                                         94




6 CIJ1133.indb 265                                                                                             29/10/18 14:12

                                      certaines activités (décl. gevorgian)                   106

                 et services environnementaux désignées par le Costa Rica 5. Si la démarche
                 holistique adoptée en l’espèce peut être tenue pour acceptable d’une
                 manière générale, elle doit toutefois être mise en œuvre en tenant dûment
                 compte de la règle conférant la charge de la preuve à la partie qui invoque
                 un fait, autrement le risque serait que des indemnités punitives ou exem-
                 plaires soient accordées, ce que la Cour entend éviter.
                    4. Dans la présente affaire, la charge de la preuve incombait au deman-
                 deur. Le fait que, dans son arrêt, la Cour ait indiqué que cette règle géné-
                 rale pouvait, « dans certaines circonstances », être appliquée avec
                 « souplesse » risque d’être mal interprété 6. Ces circonstances –– mention-
                 nées dans l’affaire Diallo –– ne doivent pas être réputées avoir joué ici,
                 étant donné que le Costa Rica jouissait de l’accès à son territoire qui était
                 nécessaire pour apprécier l’étendue des dommages causés à l’environne-
                 ment par le Nicaragua. Dans ces conditions, seule la règle générale trou-
                 vait à s’appliquer : pour évaluer les six catégories de biens et services
                 environnementaux désignées par le Costa Rica, la Cour devait s’assurer
                 que le demandeur avait prouvé sur le plan factuel l’existence du dommage
                 et d’un lien de causalité.
                    5. Ces six catégories de dommages environnementaux concernaient : le
                 bois sur pied, d’autres matières premières (fibres et énergie), la régulation
                 des gaz et de la qualité de l’air, l’atténuation des risques naturels, la for-
                 mation du sol et la lutte contre l’érosion, et enfin la biodiversité, du point
                 de vue de l’habitat et du renouvellement des populations 7. Dans son
                 arrêt, la Cour a jugé que deux de ces six catégories de dommages n’étaient
                 pas susceptibles d’indemnisation, à savoir celle relative à l’atténuation des
                 risques naturels et celle relative à la formation du sol et à la lutte contre
                 l’érosion. De mon point de vue, les éléments de preuve soumis par le
                 demandeur à l’appui de deux des quatre catégories de dommages recon-
                 nues par la Cour n’emportaient pas non plus la conviction (il s’agit des
                 deux catégories concernant les matières premières et la biodiversité).
                    6. Pour établir l’existence des dommages en question, la Fundación
                 Neotrópica, dont le Costa Rica a produit le rapport, a tiré des déductions
                 générales d’études relatives à d’autres écosystèmes qui n’étaient pas néces-
                 sairement transposables à la partie septentrionale d’Isla Portillos.
                    S’agissant, par exemple, des matières premières :
                    La première étude (Camacho‑Valdez et al. (2014)) a été établie à partir
                 d’une base de données agrégeant les résultats d’études concernant diverses
                 parties du monde. Ses auteurs se sont servis de ces informations générales
                 pour attribuer une valeur à différents types de sol ; cependant, ils n’ont
                 pas précisé quel type de sol ils ont attribué à Isla Portillos, ni les raisons
                 pour lesquelles ces valeurs générales sont selon eux « transposables » à
                 l’écosystème concerné en l’espèce.


                     5 Voir le paragraphe 78 du présent arrêt ; les italiques sont de moi.
                     6 Voir le paragraphe 33 du présent arrêt.
                     7 Mémoire du Costa Rica sur la question de l’indemnisation, par. 3.16.



                                                                                               95




6 CIJ1133.indb 267                                                                                  29/10/18 14:12

                                       certaines activités (décl. gevorgian)                               107

                    La deuxième étude (Mendoza-­González et al. (2012)), qui est axée sur
                 le golfe central du Mexique et repose principalement sur des études
                 menées au Mexique, associe différents écosystèmes dont elle estime en
                 partie la valeur sur la base de facteurs étrangers à Isla Portillos, comme
                 les loisirs, l’approvisionnement en nourriture et en substances médici-
                 nales, ou encore le traitement des résidus. Elle ne semble pas rendre
                 compte de la valeur particulière de chacun de ces facteurs, et Neotrópica
                 ne précise pas non plus la source de la valeur qu’elle attribue aux matières
                 premières sur la base de cette étude.
                    La troisième étude (White, Ross et Flores (2000)) porte essentiellement
                 sur le tourisme et la pêche dans les récifs coralliens et sur leurs consé-
                 quences pour les populations locales de l’île d’Olango aux Philippines, ce
                 dont il n’est évidemment pas question dans la présente affaire.
                    En ce qui concerne la perte de biodiversité, les études sur lesquelles la
                 Fundación Neotrópica s’est fondée concernent principalement le tou-
                 risme et la pêche (Camacho‑Valdez et al. (2014), Samonte‑Tan et al.
                 (2007) et Barbier et al. (2002)) 8.
                    Partant, ces études ne fournissent ni données de référence fiables ni
                 preuves que les activités du Nicaragua ont porté atteinte aux biens et ser-
                 vices en question.
                    7. En outre, je n’ai pas été convaincu par le raisonnement du Costa Rica
                 concernant les dommages prétendument causés par le Nicaragua aux ser-
                 vices de régulation des gaz et de la qualité de l’air. En demandant une
                 indemnisation à cet égard, le Costa Rica semble postuler qu’il était le
                 bénéficiaire exclusif de ces services et le seul Etat lésé par la libération de
                 carbone dans l’atmosphère 9. Or, ainsi que le Nicaragua l’a fait valoir,
                 pour autant qu’un dommage a été causé à ces services, le Costa Rica n’a
                 droit qu’à une « minuscule » part de sa valeur estimée au niveau mondial 10.
                    8. A mon sens, la Cour n’a pas traité ces questions de manière appro-
                 priée dans le présent arrêt, s’étant bornée à conclure (sans préciser sa pen-
                 sée) que les activités du Nicaragua « ont sensiblement affecté la capacité
                 des deux sites touchés de fournir les biens et services environnementaux
                 susmentionnés … [et] que la dégradation ou la perte de ces quatre catégo-


                     8 Voir mémoire du Costa Rica sur la question de l’indemnisation, vol. I, annexe 1, p. 158.
                    9 Aux termes de l’article 46 des articles de la Commission du droit international sur la

                 responsabilité de l’Etat, « [l]orsque plusieurs Etats sont lésés par le même fait internationa-
                 lement illicite, chaque Etat lésé peut invoquer séparément la responsabilité de l’Etat qui a
                 commis le fait internationalement illicite ».
                    Il est précisé dans le commentaire que, « [l]orsqu’il y a plus d’un Etat lésé à réclamer une
                 indemnisation pour son propre compte …, celle‑ci sera naturellement limitée pour chacun
                 d’eux au dommage effectivement subi ». (Projet d’articles sur la responsabilité de l’Etat
                 pour fait internationalement illicite et commentaires y relatifs, rapport de la Commission
                 du droit international sur les travaux de sa cinquante‑troisième session, Nations Unies,
                 doc. A/56/10, Annuaire de la Commission du droit international 2001, vol. II, deuxième
                 partie, commentaire de l’article 46, par. 4, p. 132 ; les italiques sont de moi.)
                    10 Contre‑mémoire du Nicaragua sur la question de l’indemnisation, par. 4.26, et

                 duplique du Nicaragua sur la question de l’indemnisation, par. 2.23.

                                                                                                             96




6 CIJ1133.indb 269                                                                                                 29/10/18 14:12

                                        certaines activités (décl. gevorgian)                 108

                 ries de biens et services est … la conséquence directe des[dites] activités » 11.
                 A mes yeux, cette conclusion n’est pas suffisamment motivée.
                    9. Il eût été nécessaire d’éviter que l’« évaluation globale » des dom-
                 mages environnementaux puisse être interprétée comme revêtant un
                 caractère « punitif ou exemplaire ». C’est une chose que d’apprécier l’éten-
                 due des dommages « par une déduction juste et raisonnable », comme la
                 Cour l’a fait dans le présent arrêt en évaluant les dommages environne-
                 mentaux occasionnés par le Nicaragua. Mais c’en est une autre que de
                 suivre la même logique pour établir l’existence de dommages qui sont
                 contestés par le défendeur, ou pour accorder à un seul Etat une indemni-
                 sation à raison d’un préjudice causé erga omnes par un autre Etat. De
                 mon point de vue, la décision de la Cour ne doit pas se voir accorder une
                 portée si vaste, autrement le règlement pacifique des différends environne-
                 mentaux pourrait s’en trouver compromis.

                 (Signé) Kirill Gevorgian.




                     11   Voir le paragraphe 75 du présent arrêt.

                                                                                               97




6 CIJ1133.indb 271                                                                                   29/10/18 14:12

